DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Pa5, Pa6, Pa7, Pa8, Pa9, and Pa10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 objected to because of the following informalities:
1) Claim 1 states – “determines a gesture operation by the operation body is performed”, which should recite - determines a gesture , by the operation body, is performed” – in order to better define applicant’s context with corrected grammatical syntax.
2) Claims 2 and 3 state – “determines that a gesture operation by the operation body is performed”, which should recite – determines that a gesture operation, by the operation body, is performed” – in order to better define applicant’s context with corrected grammatical syntax.
3) Claims 2 and 4-6 state: “is last”, which should recite – is at least” – in order to better define applicant’s context with corrected grammatical syntax.
Dependent claims are objected for depending upon a claim with one or more of the above identified informalities. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation – “controller” - has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because controller is not described in applicant’s specification of possessing any distinct structure within itself, and is only described as possessing a storage unit (e.g., fig. 3, controller 135 including storage unit 136).  As a result, controller may be interpreted as a program due to BRI.  Thus, the boundaries of this claim limitation, “controller”, are ambiguous; therefore, claims 1-18 are indefinite and is rejected under 35 U.S.C. 112(b).  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al, hereinafter Hirota (U.S. 2016/0138941 A1) in view of Sugiura (U.S. 2019/0010749 A1).
In regards to claim 3, Hirota discloses: an operation input device (Hirota, figs. 2-7, operation input device corresponds to element 300 that has element 110 built-in, disclosed in ¶ [0034]- ¶ [0045], ¶ [0054], & ¶ [0059]- ¶ [0060]; note, “the capacitance sensor electrode 110 may be provided in a door handle 202”) comprising: 
a substrate formed of an insulator (Hirota, fig. 3, substrate 303, disclosed in ¶ [0036]; note, “The base body 303 is configured of a high-resistance material or an insulation material such as resin, glass, and ceramic”); 

a controller (Hirota, fig. 3, controller 305, disclosed in ¶ [0036]- ¶ [0037]), 
wherein the controller detects capacitance generated between each of the plurality of detecting electrodes and an operation body when the operation body 25is positioned in proximity to the substrate, and determines that a gesture operation by the operation body is performed when the capacitance is detected under threshold conditions (Hirota, figs. 3-4C illustrates detection electrodes 111 & 112 on a surface of substrate 303, & ¶ [0038]- ¶ [0040] describes detection electrode functionality; figs. 5-7, disclosed in ¶ [0041]- ¶ [0045], ¶ [0052], ¶ [0054], & ¶ [0059]- ¶ [0060]).
Hirota fails to disclose: determines that a gesture operation by the operation body is performed when the capacitance becomes greater than or equal to a first threshold, the capacitance subsequently becomes greater than or equal to a second threshold, and 30further the capacitance becomes smaller than the second threshold and greater than or equal to the first threshold, the first threshold being a threshold for the capacitance, and the second threshold being greater than the first-33- threshold.
However, Sugiura discloses: determines that a gesture operation by the operation body is performed when the capacitance becomes greater than or equal to a first threshold, the capacitance subsequently becomes greater than or equal to a second threshold, and 30further the capacitance becomes smaller than the second threshold and greater than or equal to the first threshold, the first threshold being a threshold for the capacitance, and the second threshold being greater than the first-33- 
Sugiura and Hirota are considered to be analogous art because both are in the same field of endeavor related to capacitive controlling and gesture detection circuit for providing vehicle door actuation.  Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify gesture threshold functionality conditions of Hirota to include functionality that determines that a gesture operation by the operation body is performed when the capacitance becomes greater than or equal to a first threshold, the capacitance subsequently becomes greater than or equal to a second threshold, and 30further the capacitance becomes smaller than the second threshold and greater than or equal to the first threshold, the first threshold being a threshold for the capacitance, and the second threshold being greater than the first-33- threshold, as taught by Sugiura, in order to overcome delay drawback and including noncontact-type object detection (Sugiura, ¶ [0004]- ¶ [0006]).
In regards to claim 9, Hirota in combination above discloses: the operation input device as claimed in 20claim 3, wherein the operation input device determines that the gesture operation by the operation body is performed when a moving direction of the operation body based on the capacitance detected by the plurality of detecting electrodes is a same direction in a range in 25which the capacitance is greater than or equal to the first threshold (Sugiura, figs. 2A-5, detection electrodes 21 & 22 with respect to S1, disclosed in ¶ [0019]- ¶ [0034]).
Sugiura and Hirota are considered to be analogous art because both are in the same field of endeavor related to capacitive controlling and gesture detection circuit 
In regards to claim 12, Hirota in combination above discloses: the operation input device as claimed in claim 3, wherein the plurality of detecting electrodes are arranged along a longitudinal direction of the substrate (Hirota, figs. 3-4C illustrates detection electrodes 111 & 112 on a surface of substrate 303, & ¶ [0038]- ¶ [0040] describes detection electrode functionality).
In regards to claim 15, Hirota in combination above discloses: a door handle comprising the operation input 20device as claimed in claim 3 (Hirota, figs. 2-7, operation input device corresponds to element 300 that has element 110 built-in, disclosed in ¶ [0034]- ¶ [0045], ¶ [0054], & ¶ [0059]- ¶ [0060]; note, “the capacitance sensor electrode 110 may be provided in a door handle 202”).
In regards to claim 18, Hirota in combination above discloses: the door handle as claimed in claim 15, the-36- door handle being controlled by the gesture operation by the operation body (Hirota, figs. 2-7, operation input device corresponds to element 300 that 110 may be provided in a door handle 202”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626